DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
Claims 1 and 20 have been amended to include limitations of claim 16.  Applicant argues that Liedler does not disclose “wherein each waveform includes at least one pulse, and wherein the inducting does not overlap the at least one pulse.”  Applicant argues that Leider fails to teach a criteria for not initiating a short circuit and/or that the claim limitation in question (i.e. original claim 16) which applicant claims is “initiating a short circuit only when the initiation would not overlap the at least one pulse in each waveform”.    The claim limitation specifically reads:
“wherein each waveform includes at least one pulse, and wherein the inducting does not overlap the at least one pulse”.  
This claim limitation in no way includes any language as to not initiating a short circuit.  Further, the claim language is interpreted in the following manner.   Each waveform is one of the “simultaneous waveforms” recited in line 4 of claim 1.  Note that this limitation is NOT found in claim 20.  In order to induce the short the “at least one of charge, a charge density, a residual charge, a voltage and a k value” is determined.  As is clear in the art and applicants disclosure and based on the phenomena of charge build up stimulation must be supplied to the tissue initially in order for any of these values to be determined.   Stated another way, in order for the charge, a charge density, a residual charge, a voltage and a k value to be determined, the stimulation waveforms must first be applied to the tissue.  Each of these stimulation waveforms is going to contain “at least one pulse” therefore by supplying the initial stimulation waveforms to the tissue, they are clearly not overlapping the inducing because the inducing would necessarily require the waveforms to be supplied to the tissue in order to determine the various values.   The rejections are not withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 11-12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liedler et al. US 2018/0015286 previously cited.
Regarding claims 1, 11-12 and 20: Liedler discloses a method for controlling neurostimulation charge (“discharging build-up loads at the interfaces of the electrodes through short circuiting”, abstract) comprising: determining, for an electrode array 2 (figure 2) including a plurality of electrodes 21/22/23/24 (figure 2) and being configured to produce at least two simultaneous waveforms (“AC modulation with overlapping DC stimulation” paragraph 0015), voltage on at least one electrode (“Enabling short circuiting one if the voltage between the stimulation electrode and the counter electrode is above a certain threshold”, paragraph 0045) is greater than zero (this is inherent); and inducing a short in the electrode when the voltage exceeds a predetermined threshold (paragraph 0045).  Liedler further discloses each waveform includes a pulse and the inducting does not overlap the pulse (paragraphs 0014 and 0020).
Regarding claim 18:  Liedler discloses an active short circuit (switch to ground, abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liedler et al. US 2018/0015286 previously cited in view of Moffitt et al. US 2012/0290040 previously cited.
Regarding claims 3-5:  Liedler discloses the claimed invention.  However, Liedler does not specifically disclose determining a charge or charge density and a charge or charge density threshold greater than zero.  Moffitt discloses a similar invention for managing stimulation safety limits in a neurostimulation system (abstract and title) in which control circuitry determines charge and/or charge density (paragraphs 0017, 0021, 0029, 0071 and 0090) in which the threshold/limit is greater than zero (paragraph 0093).  In the Moffitt disclosure charge and charge density are determined by the controller in order to stop the delivery of stimulation which exceeds the threshold (paragraph 0029).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leidler to include determining a charge or charge density and to use a threshold for charge and charge density, as taught by Moffitt, to elicit the short circuit (as disclosed by Leidler) in order to “not cause irreparable electrochemical harm to the electrode” or damage the tissue (Moffitt, paragraphs 0011 and 0015).  It would be a simple matter of using charge and/or charge density in the place of voltage.
Regarding claims 13-14:  Liedler discloses the claimed invention.  However, Liedler does not specifically disclose determining k-value and a k-value threshold greater than zero.  Moffitt discloses a similar invention for managing stimulation safety limits in a neurostimulation system (abstract and title) in which control circuitry determines a k-value (paragraphs 0017, 0021, 0029, 0071 and 0090) in which the threshold/limit is greater than zero (paragraph 0093).   The k-value disclosed by Moffitt is 1.75 (Claim 14).  In the Moffitt disclosure k-values are determined by the controller in order to stop the delivery of stimulation which exceeds the threshold (paragraph 0029).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leidler to include determining a k-value and to use a threshold for k-value, as taught by Moffitt, to elicit the short circuit (as disclosed by Leidler) in order to “not cause irreparable electrochemical harm to the electrode” or damage the tissue (Moffitt, paragraphs 0011 and 0015).  It would be a simple matter of using charge and/or charge density in the place of voltage.
Regarding claim 19:  Leidler discloses the claimed invention however Leidler does not specifically disclose a passive short, which is considered to be stopping stimulation.  Moffitt however discloses preventing stimulation once the threshold has been reached (paragraph 0018).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leidler to include a passive short, considered to be disabling stimulation, as taught by Moffitt, in order to prevent tissue damage as well as to prevent harm to the electrode (paragraphs 0010 and 0015).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liedler et al. US 2018/0015286 previously cited in view of Moffitt et al. US 2012/0290040 previously cited and further in view of Frei et al. US 2004/0133248 previously cited.
Regarding claims 6-7: Liedler/Moffitt discloses the claimed invention however Liedler/Moffitt does not disclose a charge density threshold in the range of 80-120 µC/cm2.   Frei however teaches  of a neurological brain implant which has a charge density threshold from 30 80-120 µC/cm2 to 500 gC/cm2.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liedler/Moffitt to include a charge density threshold in the range of 80-120 µC/cm2, as taught by Frei, in order to treat a nervous system disorder (abstract).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liedler et al. US 2018/0015286 previously cited in view of Moffitt et al. US 2012/0290040 previously cited and further in view of An Introduction to Sampling Theory, Digital Signal Processing : Principles, Algorithms, and Applications, by J. Proakis and D. Manolakis, New York: Macmillan Publishing Company, 1992, by Thomas Zawistowski & Paras Shah herein Shah and previously cited.
Regarding claim 8:  Liedler/Moffitt discloses the claimed invention however Liedler/Moffitt does not specifically disclose that the sampling rate is greater than the frequency of the signals.  This pertains to sampling theory, which states that when a signal contains high frequency components, to avoid losing information in the signal, the sampling frequency should be twice the frequency of the signal (see the attached article).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liedler/Moffitt to include a sampling rate greater than the frequency of the signals, as taught by Shah, in order to capture all of the information within the signals. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liedler et al. US 2018/0015286 previously cited in view of Moffitt et al. US 2012/0290040 previously cited and further in view of Hincapie Ordonez et al. US 2011/0313488 previously cited.
Regarding claim 15: Liedler/Moffitt discloses the claimed invention however Liedler/Moffitt does not disclose a k-value of 1.85.  Hincapie Ordonez, however teaches of a k-value from 1.7-2.0 (paragraph 0026).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leidler/Moffitt to include a k-value of 1.85, as taught by Hincapie Ordonez in order to prevent damage due to stimulation. 

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Liedler et al. US 2018/0015286 previously cited in view of Carter et al. US 2011/0125217 previously cited.
Regarding claims 9-10:  Liedler discloses the claimed invention however Liedler does not specifically disclose determining a residual charge and the residual charge threshold.   Carter however teaches of a method of controlling voltage in a medical device in which the residual charge is compared to a threshold (paragraphs 0012-0013).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liedler to include determining residual charge and comparing it to a threshold greater than zero (a threshold greater than zero is inherent), as taught by Carter, in order to correct imbalances (abstract).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liedler et al. US 2018/0015286 previously cited in view of Hincapie Ordonez et al. US 2011/0313488 previously cited.
Regarding claim 17:  Liedler discloses the claimed invention however Liedler does not specifically disclose the k-value equation.   The equation in question appears to be Shannon’s Equation to determine k-value to set stimulation limits see paragraphs 0027-0028 of Hincapie Ordonez.  It would be obvious to one of ordinary skill in the art at the tie time the invention was filed to modify Liedler to include the use of Shannon’s equation, as taught by Hincapie Ordonez in order to determine the k-value to set safety limits for stimulation (see paragraphs 0023-0024).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792